                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

 LOUIS F. HOUSE, III                                                                          Plaintiff

 v.                                                             Civil Action No. 3:19-cv-P451-RGJ

 LMDC et al.,                                                                              Defendants

                                              * * * * *

                           MEMORANDUM OPINION AND ORDER

        This is a pro se prisoner civil-rights action brought pursuant to 42 U.S.C. § 1983. The

Court has granted Plaintiff Louis F. House, III, leave to proceed in forma pauperis. This matter is

before the Court for screening pursuant to 28 U.S.C. § 1915A. For the reasons set forth below,

the Court will dismiss Plaintiff’s claims but allow him the opportunity to amend his complaint.

                                 I. SUMMARY OF COMPLAINT

        Plaintiff was previously incarcerated as a pretrial detainee at the Louisville Metro

Department of Corrections (LMDC). He brings this suit against LMDC and LMDC Jailer Mark

Bolton. He does not indicate in what capacity he sues Defendant Bolton.

        Plaintiff alleges that prior to his incarceration at LMDC, he was shot eight times – once in

the back, once is his chest, twice in his left arm, once in his left thigh, twice in his right thigh, and

once in his “achilles.” Plaintiff states that upon his arrival at LMDC he showed the nurses his

open gunshot wounds and walked through the metal detector to show them that he still had bullets

in his legs. Plaintiff states that he was told that he would be placed on the medical floor where he

would be seen by a nurse everyday but that he never was. Plaintiff alleges that he continued to

show various nurses and correctional officers his gunshot wounds but none of them did anything

about it.
           Plaintiff next alleges that he was attacked by at least eight inmates. He claims that they

“busted my gunshot wounds open, I felt my left leg heating up where my bullet is stuck in my leg.

I had bruises and knots on my left arm where I was shot twice.” Plaintiff states that he was then

put in a room where pictures were taken of his body and where he was seen by a nurse who

observed that he had “busted open gunshot wounds” which were bleeding. Plaintiff alleges that

he was still not “placed on medical floor and dorm” and that he never had “follow ups or check

ups from a doctor or nurse after the incident.”

           He concludes his complaint as follows:

           I still have open gunshot wounds and I notified every correction officer an nurse on
           this floor. I still have pains in my chest from where I was shot. I have been in
           [LMDC] since May 16th, 2019, today is June 16th and I have not seen a doctor unless
           my gun shot wounds starts to bleed to the point where they have no choice but to
           see me. . . . I am still in general population where I can barely protect myself if
           any altercation was to go on. I still have pains in my arm from where I was kicked
           and jumped by other inmates.1

           As relief, Plaintiff seeks damages.

                                            II. LEGAL STANDARD

           When a prisoner initiates a civil action seeking redress from a governmental entity, officer,

or employee, the trial court must review the complaint and dismiss the complaint, or any portion

of it, if the court determines that the complaint is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a defendant who is immune from such

relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir. 1997),

overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).

           In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”



1
    The docket sheet reflects that Plaintiff was no longer incarcerated at LMDC as of July 8, 2019 (DN 7).

                                                            2
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. (citing Twombly, 550 U.S. at 556). “[A] district court must (1) view the complaint in the light

most favorable to the plaintiff and (2) take all well-pleaded factual allegations as true.” Tackett v.

M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551

F.3d 461, 466 (6th Cir. 2009) (citations omitted)). “But the district court need not accept a ‘bare

assertion of legal conclusions.’” Tackett, 561 F.3d at 488 (quoting Columbia Natural Res., Inc. v.

Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995)). “A pleading that offers ‘labels and conclusions’ or

‘a   formulaic      recitation   of     the    elements     of    a    cause     of    action    will

not do.’ Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555, 557).

       Although this Court recognizes that pro se pleadings are to be held to a less stringent

standard than formal pleadings drafted by lawyers, Haines v. Kerner, 404 U.S. 519, 520-21 (1972);

Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991), “[o]ur duty to be ‘less stringent’ with pro se

complaints does not require us to conjure up unpled allegations.” McDonald v. Hall, 610 F.2d 16,

19 (1st Cir. 1979) (citation omitted). And this Court is not required to create a claim for Plaintiff.

Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975). To command otherwise

would require the Court “to explore exhaustively all potential claims of a pro se plaintiff, [and]

would also transform the district court from its legitimate advisory role to the improper role of an

advocate seeking out the strongest arguments and most successful strategies for a party.” Beaudett

v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).




                                                  3
                                          III. ANALYSIS

       A. Defendant LMDC

       LMDC is not an entity subject to suit under § 1983. Matthews v. Jones, 35 F.3d 1046,

1049 (6th Cir. 1994). Rather, the claims against it are actually against the Louisville Metro

Government as the real party in interest. Id. (“Since the Police Department is not an entity which

may be sued, Jefferson County is the proper party to address the allegations of Matthews’s

complaint.”).

       When a § 1983 claim is made against a municipality, this Court must analyze two distinct

issues: (1) whether Plaintiff’s harm was caused by a constitutional violation; and (2) if so, whether

the municipality is responsible for that violation. Collins v. City of Harker Heights, Tex., 503 U.S.

115, 120 (1992). The Court will first address the second issue, i.e., whether the municipality is

responsible for the alleged constitutional violation.

       A municipality cannot be held responsible for a constitutional deprivation unless there is a

direct causal link between a municipal policy or custom and the alleged constitutional deprivation.

Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978); Deaton v. Montgomery Cty., Ohio, 989

F.2d 885, 889 (6th Cir. 1993). To demonstrate municipal liability, a plaintiff “must (1) identify

the municipal policy or custom, (2) connect the policy to the municipality, and (3) show that his

particular injury was incurred due to execution of that policy.” Alkire v. Irving, 330 F.3d 802, 815

(6th Cir. 2003) (citing Garner v. Memphis Police Dep’t, 8 F.3d 358, 364 (6th Cir. 1993)). The

policy or custom “must be ‘the moving force of the constitutional violation’ in order to establish

the liability of a government body under § 1983.” Searcy v. City of Dayton, 38 F.3d 282, 286 (6th

Cir. 1994) (quoting Polk Cty. v. Dodson, 454 U.S. 312, 326 (1981) (citation omitted)).




                                                  4
       In the instant case, Plaintiff does not claim that any alleged violation of his constitutional

rights was the result of a policy or custom implemented or endorsed by the Louisville Metro

Government. Thus, the Court will dismiss Plaintiff’s claims against LMDC for failure to state a

claim upon which relief may be granted.

       B. Defendant Bolton

       Plaintiff does not indicate in what capacity he sues Defendant Bolton or make any specific

allegations against him. However, to the extent that Plaintiff seeks to hold Defendant Bolton liable

in his role as “Jailer” of LMDC, Plaintiff’s claims against him fail.

       “Respondeat superior is not a proper basis for liability under § 1983.” McQueen v. Beecher

Cmty. Sch., 433 F.3d 460, 470 (6th Cir. 2006). “Nor can the liability of supervisors be based solely

on the right to control employees, or simple awareness of employees’ misconduct.” Id. (internal

quotations omitted). Indeed, “[i]n order for supervisory liability to attach, a plaintiff must prove

that the official ‘did more than play a passive role in the alleged violation or showed mere tacit

approval of the goings on.’” Loy v. Sexton, 132 F. App’x 624, 626 (6th Cir. 2005) (quoting Bass

v. Robinson, 167 F.3d 1041, 1048 (6th Cir. 1999)). In other words, “liability under § 1983 must

be based on active unconstitutional behavior.” Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir.

1999). “A supervisor’s awareness of allegations of unconstitutional conduct and failure to act are

not a basis for liability.” McCurtis v. Wood, 76 F. App’x 632, 634 (6th Cir. 2003).

       Thus, because Plaintiff has failed to allege that Defendant Bolton was personally involved

in any active unconstitutional conduct, Plaintiff’s claims against him will also be dismissed for

failure to state a claim upon which relief may be granted.




                                                 5
          C. Amended Complaint

          The Court, however, will allow Plaintiff the opportunity to amend his complaint to name

as Defendants any individuals at LMDC whom he believes has violated his constitutional rights.

See, e.g., LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013) (“[U]nder Rule 15(a) of the

Federal Rules of Civil Procedure, a district court can allow a plaintiff to amend his complaint even

when the complaint is subject to dismissal under the PLRA [Prison Litigation Reform Act].”).

                                             IV. CONCLUSION

          For the foregoing reasons, IT IS HEREBY ORDERED that Plaintiff’s claims against

LMDC and Defendant Bolton are DISMISSED pursuant to 28 U.S.C. § 1915A(b)(1) for failure

to state a claim upon which relief may be granted.

          The Clerk of Court is DIRECTED to terminate these Defendants as parties to this

action.

          IT IS FURTHER ORDERED that within 30 days from the entry date of this

Memorandum Opinion and Order, Plaintiff may file an amended complaint in which

he identifies any individuals at LMDC who have allegedly violated his rights, names them as

Defendants in this action, specifies that he is suing these Defendants in their individual

capacities, and describes how each Defendant violated his constitutional rights by including

details such as which Defendant purportedly did what and when. Plaintiff should submit a

completed summons form for each newly named Defendant within the same 30-day period.2

          The Court will conduct an initial review of Plaintiff’s amended complaint pursuant to

§ 1915A. Should Plaintiff fail to file an amended complaint with the above information


2
 Regarding the completion of the summons forms, Plaintiff must: (1) prepare a summons for each Defendant sued;
(2) write or type Defendant’s name and address on the summons in the space provided; (3) write or type Plaintiff’s
name in the space provided; (4) do not fill in any other part of the summons form and do not mail the summons to
any of the defendants.

                                                         6
within the allotted amount of time, Plaintiff’s complaint will be dismissed pursuant to 28

U.S.C. § 1915A(b)(1) for failure to state a claim upon which relief may be granted.

         The Clerk of Court is DIRECTED to send Plaintiff a § 1983 complaint form with this

case number and the word “Amended” written in the caption along with four blank summons

forms.

Date:    November 20, 2019




cc:    Plaintiff, pro se
       Defendant Bolton
       Jefferson County Attorney
A961.011




                                              7
